Title: To Benjamin Franklin from Charles-Hubert Moreau, 5 October 1778
From: Moreau, Charles-Hubert
To: Franklin, Benjamin


Monsieur
A Versailles Ce 5 octobre 1778
J’ai l’honneur de vous adresser deux lettres qui ont été remises par un inconnu au Suisse de M. le Comte de Vergennes. J’ai cru devoir vous les faire passer sans delai sous le Contreseing du Ministre. Je suis avec respect Monsieur Votre tres humble et très obeissant serviteur
MoreauSecretre. de M. le Cte de Vergennes
 
Endorsed: Moreau Secr. de Cte Vergennes
Notation: Versailles 5. 8bre. 1778.
